NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



INDASIA UNDERWOOD,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-4525
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Polk
County; Kelly P. Butz, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew D. Bernstein, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


CASANUEVA, Judge.

             In this Anders1 appeal, Indasia Underwood appeals an order of revocation

of community control and a judgment and sentence for one count of unlawful

possession of the personal identification information of another (five or more). We

affirm the judgment, sentence, and order of revocation without comment.


             1Anders   v. California, 386 U.S. 738 (1967).
              After sentencing, Ms. Underwood filed a pro se motion for mitigation and

reduction of sentence and subsequently filed a pro se notice of appeal. After the notice

of appeal was filed, the trial court entered an order denying the motion for mitigation and

reduction of sentence. The trial court was without jurisdiction to consider the motion

after the notice of appeal was filed. See Othouse v. State, 912 So. 2d 682, 682 (Fla. 2d

DCA 2005). The trial court should have dismissed the motion rather than deny it. See

Hawthorne v. State, 226 So. 3d 292, 293 (Fla. 2d DCA 2017) ("Because the filing of a

notice of appeal divests the trial court of jurisdiction, the trial court should have

dismissed the motion on that basis instead of denying it."). Accordingly, we remand for

the trial court to vacate the order denying the motion for mitigation and reduction of

sentence and enter an order dismissing the motion for lack of jurisdiction. Our

affirmance is without prejudice to any right Ms. Underwood may have to raise this issue

in a timely motion for postconviction relief. See Fla. R. Crim. P. 3.800(c).

              Affirmed; remanded with instructions.


VILLANTI and ATKINSON, JJ., Concur.




                                             -2-